DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Species Election 
Applicant’s arguments that claims 6-9 are drawn to the elected Species shown in Fig 1 were persuasive.
Claims 6-9 are no longer withdrawn and are currently examined. 
Applicant is entitled to a first action on the merits of every claim drawn to the elected species before a Final Office Action is made. 
Thus, this Office Action is Non-Final

Information Disclosure Statement
The information disclosure statement filed 17 Dec 2018 fails to comply with 37 CFR 1.98(a)(3)(i-ii), which requires: (i) a concise explanation of the relevance, as it is presently understood by the individual designated in § 1.56(c)  most knowledgeable about the content of the information, of each patent, publication, or other information listed that is not in the English language (the concise explanation may be either separate from applicant’s specification or incorporated therein); and (ii) a copy of the translation if a written English-language translation of a non-English-language document, or portion thereof, is within the possession, custody, or control of, or is readily available to any individual designated in § 1.56(c).   It has been placed in the application file, but the information referred to therein has not been considered (see MPEP 609.01).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 14, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meier DE4409057, in view of Palmer 20120067054 and Persichilli (et al., Supercritical CO2 Power Cycle Developments and Commercialization: Why sCO2 can Displace Steam, April 2012, presented at Power-Gen India & Central Asia 2012, Pragati Maidan, New Delhi, India, retrieved on 27 April 2020 from https://www.echogen.com/_CE/pagecontent/Documents/Papers/why-sco2-can-displace-steam.pdf).
Regarding Claim 1, Meier teaches a power generation system (Fig 1) comprising: 

    PNG
    media_image1.png
    718
    1000
    media_image1.png
    Greyscale

a first power producing cycle that is an open loop or semi-closed loop cycle (Fig 1), the first power producing cycle comprising: 
a combustor (1) configured for combusting a solid fuel (lignite 25) with an oxidant (air from compressor 15) and outputting a combustor exhaust stream (7), 

at least one power producing member (13) configured to receive at least a portion of the combustor exhaust stream, generate power, and output a turbine exhaust stream (to 14); and 
one or more elements (8, 10) configured for recycling at least a portion of the combustor exhaust stream back to the combustor (at 4 Fig 1); and 
a second power producing cycle (“combined cycle power plant” with “gas turbine” and “waste heat boiler” p.1 paras.1-2)
wherein the power generation system includes at least one heating member configured to receive the working fluid from the second power producing cycle and transfer heat thereto from the first power producing cycle (in waste heat boiler 14).
Meier does not teach the combustion being performed with a recycle CO2 stream; the second power producing cycle being a closed loop cycle utilizing CO2 as a working fluid, the second power producing cycle comprising: at least one power producing member configured to receive the CO2 working fluid and generate power. 
However, Palmer teaches a semi-closed loop power producing cycle of a power generation system (Fig 1) comprising: 
a combustor (300) configured for combusting a solid fuel (15) with an oxidant (10) in the presence of a recycle CO2 stream (503) and outputting a combustor exhaust stream (320), 
wherein the combustor comprises a solid fuel inlet (Fig 1 below) and an oxidant inlet (for 120; Fig 1); 

    PNG
    media_image2.png
    765
    823
    media_image2.png
    Greyscale

at least one power producing member (400) configured to receive at least a portion of the combustor exhaust stream (Fig 1), generate power (via 400a), and output a turbine exhaust stream (410); and 
one or more elements configured for recycling at least a portion of the combustor exhaust stream back to the combustor (e.g., 5, 500, 540, 550, 560, 570, etc.).
Palmer teaches the use of CO2 as the high recycle ratio recirculating fluid (as compared to air) and transpiration cooling fluid (of the turbine) in order to mitigate turbine blade corrosion and thus reduce the cost of materials required in the turbine ([0092, 0004]). 

Meier in view of Palmer does not teach the second power producing cycle being a closed loop cycle utilizing CO2 as a working fluid, the second power producing cycle comprising: at least one power producing member configured to receive the CO2 working fluid and generate power.
However, Persichilli teaches conventional combined cycle gas turbine power plants including a bottoming Rankine cycle running steam (i.e., with a HRSG boiler) may be replaced by CO2 bottoming cycles for improved compactness and lower costs (p.1 para.3). The example CO2 bottoming cycle (Fig 2 on p.4) being a closed loop (Fig 2) power producing cycle (with generator) utilizing CO2 as a working fluid (Fig 2 Cycle Description) comprising at least one power producing member (turbine with generator) configured to receive the CO2 working fluid and generate power (Fig 2), wherein at least one heating member (waste-heat exchanger) is configured to receive the working fluid (Flue gas supply) from another power producing cycle and transfer heat from this cycle to the closed loop CO2 cycle (Fig 2). 

    PNG
    media_image3.png
    675
    1421
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the CO2 bottoming cycle of Persichilli in place of any steam-based bottoming cycle 
Regarding Claim 2, Meier in view of Palmer and Persichilli teaches all the limitations of the claimed invention as discussed above. Meier further teaches the one or more elements of the first power producing cycle includes a filter unit (8, 10) configured for removal of at least a portion of any solids present in the combustor exhaust stream (Fig 1; p.2 para.4). 
Regarding Claim 3, Meier in view of Palmer and Persichilli teaches all the limitations of the claimed invention as discussed above. Meier further teaches the filter unit includes one or both of a cyclone filter and a candle filter (8, 10; p.2 para.4).
Regarding Claim 4, Meier in view of Palmer and Persichilli teaches all the limitations of the claimed invention as discussed above. Meier further teaches the filter unit is configured for output of a solids stream (4) comprising at least fuel ash and a combustion flue gas stream (9, 12) comprising at least CO2 (p.2 para.4; product of combusting carbonaceous fuels).
Regarding Claim 5, Meier in view of Palmer and Persichilli teaches all the limitations of the claimed invention as discussed above. Meier further teaches the at least one power producing member of the first power production cycle is configured to receive the combustion flue gas stream from the filter unit (Fig 1).
Regarding Claim 6, Meier in view of Palmer and Persichilli teaches all the limitations of the claimed invention as discussed above. Meier in view of Palmer and Persichilli as discussed so far, does not teach the first power production cycle comprises a first heat exchanger configured to withdraw heat from the turbine exhaust stream. 
However, Palmer further teaches the power production cycle comprises a first heat exchanger (500) configured to withdraw heat from the turbine exhaust stream (420, Fig 1) and transfer the heat to the recycled CO2 stream (573, 503). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use CO2 recirculating fluid as in Palmer in the power generating system of Meier in view of Palmer and Persichilli in order to mitigate turbine blade corrosion and thus reduce the cost of materials required in the turbine (Palmer, [0092, 0004]). 
Claim 7, Meier in view of Palmer and Persichilli teaches all the limitations of the claimed invention as discussed above. Meier in view of Palmer and Persichilli as discussed so far, does not teach a water separator configured for receiving the turbine exhaust stream exiting the first heat exchanger and outputting a water stream and a CO2 stream. 
However, Palmer further teaches a water separator (540) configured for receiving the turbine exhaust stream exiting the first heat exchanger (500) and outputting a water stream (542, [0116]) and a CO2 stream (541).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use CO2 recirculating fluid as in Palmer in the power generating system of Meier in view of Palmer and Persichilli in order to mitigate turbine blade corrosion and thus reduce the cost of materials required in the turbine (Palmer, [0092, 0004]). 
Regarding Claim 8, Meier in view of Palmer and Persichilli teaches all the limitations of the claimed invention as discussed above. Meier in view of Palmer and Persichilli as discussed so far, does not teach one or both of a compressor and a pump configured for pressurizing the CO2 stream. 
However, Palmer further teaches both a compressor (550) and a pump (570) configured for pressurizing the CO2 stream (Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use CO2 recirculating fluid as in Palmer in the power generating system of Meier in view of Palmer and Persichilli in order to mitigate turbine blade corrosion and thus reduce the cost of materials required in the turbine (Palmer, [0092, 0004]). 
Regarding Claim 9, Meier in view of Palmer and Persichilli teaches all the limitations of the claimed invention as discussed above. Meier in view of Palmer and Persichilli as discussed so far, does not teach the first heat exchanger comprises a hot input configured to receive the turbine exhaust stream, a cold output configured to output the turbine exhaust stream, a cold input configured to receive the CO2 stream, and a hot output configured to output the CO2 stream for recycle back to the combustor.
However, Palmer further teaches the first heat exchanger (500) comprises a hot input configured to receive the turbine exhaust stream (420), a cold output configured to output the turbine exhaust stream 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use CO2 recirculating fluid as in Palmer in the power generating system of Meier in view of Palmer and Persichilli in order to mitigate turbine blade corrosion and thus reduce the cost of materials required in the turbine (Palmer, [0092, 0004]). 
Regarding Claim 14, Meier in view of Palmer and Persichilli teaches all the limitations of the claimed invention as discussed above. Meier further teaches the combustor further comprises a recycle solids inlet (27).
Regarding Claim 28, Meier in view of Palmer and Persichilli teaches all the limitations of the claimed invention as discussed above. Meier further teaches the sulfur scrubbing component comprises limestone (p.3 paras.4-5 reciting “lime”).

Claim 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Palmer and Persichilli, and further in view of Anderson 6505567.
Regarding Claim 10, Meier in view of Palmer and Persichilli teaches all the limitations of the claimed invention as discussed above including the use of CO2 bottoming cycles in place of steam bottoming cycles. Meier in view of Palmer and Persichilli does not teach the at least one heating member configured to receive the CO2 working fluid from the second power producing cycle and transfer heat thereto from a stream generated from the first power producing cycle is a solids cooler configured to receive the solids stream from the filter unit.
However, Anderson teaches a fluidized bed reactor combustor (12) with a downstream cyclone filter (18) to return combusted solids back to the combustor (12), 

    PNG
    media_image4.png
    706
    514
    media_image4.png
    Greyscale

wherein a solids cooler (steam tubes integrated into the wall structure of 18; Col.3 ll.54-57) is configured to receive a working fluid (steam) from a second power producing cycle (with turbine 136; Col.5 ll.47-52) and transfer heat thereto (Col.3 ll.54-57, Col.5 ll.47-52) from the solids stream of the filter unit (18). 

    PNG
    media_image5.png
    498
    752
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the solids cooler of Anderson to the system of Meier in view of Palmer and Persichilli, in order to make use of waste heat from the recycled solids for power generation (Anderson, Col.5 ll.47-52) and to control the combustion temperatures in the combustor (Anderson, Col.7 ll.19-23). 
Regarding Claim 11, Meier in view of Palmer, Persichilli, and Anderson teaches all the limitations of the claimed invention as discussed above. Meier further teaches a recycle line (4) configured for recycle of solids to the combustor of the first power producing cycle (Fig 1).
Meier in view of Palmer, Persichilli, and Anderson as discussed so far, does not teach the recycle leasing from the solids cooler to the combustor. 
However, Anderson further teaches the solids cooler arranged with the filter unit such that the recycle line (26 to 28 and the subassembly 32, 34, 36, 38) is configured to recycle solids from the solids cooler to the combustor. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to route the solids from the solids cooler to the combustor as in Anderson for the system of Meier in view of Palmer, Persichilli, and Anderson for the same reason as discussed above, i.e. in order to make use of waste heat from the recycled solids for power generation (Anderson, Col.5 ll.47-52) and to control the combustion temperatures in the combustor (Anderson, Col.7 ll.19-23). 

Response to Arguments 
Applicant’s arguments filed 23 February 2021 have been carefully considered and were addressed in the rejections above at the relevant locations, but they were not all persuasive.	
Applicant asserts that Meier does not teach a sulfur scrubbing inlet to the combustor to inject a calcium carbonate containing material.
However, as discussed above, Meier teaches a sulfur scrubbing component inlet (18; which is fed absorbents ‘B’ including, e.g., lime found in raw gas 9, which is integrated into air feed 24, 25 at point E; p.2 last paragraph, p.3 paras. 1-4), the sulfur scrubbing component being a calcium carbonate containing material (lime).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0800-1600 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                            ,